Exhibit 10.17

FIRST AMENDMENT TO THE
HUB GROUP, INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN

        WHEREAS, Hub Group, Inc. (the “Corporation”) has adopted the Hub Group,
Inc. Non-Qualified Deferred Compensation Plan (the “Plan”), which has been
established effective as of January 1, 2005 by the adoption of The CORPORATEplan
for RetirementSM EXECUTIVE PLAN by executing an Adoption Agreement on November
23, 2004; and

        WHEREAS, Section 9.01 of The CORPORATEplan for RetirementSM EXECUTIVE
PLAN provides for the amendment of the Plan by the Employer, and

        WHEREAS, the Employer wants to clarify the definition of compensation
that will be used for purposes of the Plan and to allow members of the
Corporation’s Board of Directors to participate in the Plan with respect to
certain compensation earned by the directors from the Corporation,

        NOW THEREFORE, the Plan and Adoption Agreement are hereby amended in the
following particulars, all effective as of January 1, 2005:

        1.     Section 2.01(a)(8) of the Plan is hereby amended in its entirety
and replaced by the following:

             “(8)        ‘Compensation’ means, for purposes of Article 4
(Contributions), base salary and bonus.

        In the case of any Self-Employed Individual or Owner-Employee,
Compensation means the Self-Employed Individual’s Earned Income.

        Notwithstanding the foregoing, (I) in the case of a Director who is not
an employee of the Employer, ‘Compensation’ means retainer fees, meeting fees
and committee fees payable to such director for services rendered as a member of
the board of directors of the Employer, and (II) for purposes of 4.02 (Matching
Contributions) and 4.03 (Employer Contributions), ‘Compensation’ with respect to
an employee shall mean base salary, exclusive of any bonus.

        (8A)         ‘Director’ means a person who is a member of the board of
directors of the Employer and who is not an employee of the Employer. As applied
to a Director, references in the Plan to employment (including termination or
resumption thereof), service, or compensation or salary as an employee shall be
interpreted to mean service (including termination or resumption thereof) or
compensation as a director, as applicable.”

        2.     Section 2.01(a)(10) of the Plan is hereby amended in its entirety
and replaced by the following:

             “(10)        ‘Employee’ means an employee of the Employer,
Self-Employed Individual, Owner Employee or Director.”

        3.     Section 1.06(b)(1)(A) of the Adoption Agreement is hereby amended
in its entirety and replaced by the following:

             “(A)        Termination of employment with the Employer (See Plan
Section 7.03); provided, however, that distribution will begin no earlier than
the first day of the seventh calendar month following the Participant’s
separation from service (regardless of whether the Participant is a Key
Employee).”

        4.     Section 1.06(b)(2) of the Adoption Agreement is hereby amended in
its entirety and replaced by the following:

             “(2)        Distribution of Matching Employer Contributions shall
begin no earlier than the first day of the seventh calendar month following the
Participant’s separation from service (regardless of whether the Participant is
a Key Employee).”



        IN WITNESS WHEREOF, Hub Group, Inc. has caused this amendment to be
executed this 23rd day of November 2004, by its duly authorized officer.

    Hub Group, Inc.                               By:         
                                               Title:        
                                               